Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1, 4-8, 11-15, and 18-20 have been examined in this application.
The filling date of this application number recited above is 21 June 2019. Domestic Benefit / National Stage priority has been claimed for Provisional Applications 62/688528, 62/688259, 62/688546, and 62/688532 in the Application Data Sheet, therefore the examination will be undertaken in 22 June 2018 as the priority date, for applicable claims.
The information disclosure statement (IDS) submitted on 28 October 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 (and claims 4-7, 11-14, and 18-20 due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “activating, using the RBA engine, based on a comparison of the extracted authentication data to the historical transaction data for all transactions previously processed by the payment processing network, at least one of the anchors in the cardholder category or the merchant category”. There is no sufficient support from the Applicant’s original disclosure that the activation of the anchor is “based on a comparison of the extracted authentication data to the historical transaction data for all transactions previously processed by the payment processing network”. As disclosed by Specification [00116] “Based on the analysis of the data in the AReq message, RBA engine 612 may activate one or more anchors” and also [00118] “Based on analysis of the data in the AReq message, RBA engine 612 may activate at least one anchor”, the activation of the anchor is based on comparing data from the AReq message. There is no further disclosure regarding the AReq message to teach that it could be interpreted as being compared to “historical transaction data for all transactions previously processed by the payment processing network”, but are merely recited as a message received to be analyzed and/or compared to other variables such as historical authentication or authorization data, as disclosed by Specification [00112] “In the example embodiment, RBA engine 612 analyzes the data in the AReq message to generate RBA result data. For example, RBA engine 612 may compare the data in the AReq message to one or more long term variables ("LTV"). The one or more LTV may include historical authentication data associated with the PAN at issue, historical authorization data associated with the PAN, other historical data associated with the PAN, etc. The LTV may be associated with both card present and card not present historical transactions” and also [00113] “In addition, the data in the AReq message may also be compared to other parameters. For example, to monitor consistency and changes in behavior, the data may be compared to short term (e.g., on the order of minutes, hours, or days) PAN velocities and ratios, including velocities and ratios of PAN authorization and authentication. This may include comparing to recent transaction frequency, amount spent, declines, historical risk scores, etc.”. Therefore, the claims recite new matter as failing to comply with the written description requirement, and clarification is required. For the purposes of compact prosecution the claim limitation has been interpreted as “activating, using the RBA engine, based on a comparison of [historical transaction data], at least one of the anchors in the cardholder category or the merchant category”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez (U.S. 2011/0196791), in view of DeLawter et al. (US 20160364728 A1), in view of Fisher et al. (U.S. 2015/0120560), in view of Nelsen et al. (U.S. 2016/0034900), and in view of Hey et al. (U.S. 2017/0046701).

As per Claims 1, 8, and 15, Dominguez teaches a computer-implemented method for authenticating an online user with an access control server (ACS) (See Figure 5 and Figure 8 disclosing the hardware components, (i.e. processor, memory, computer readable medium, etc.) of the "Risk Management Engine" which is [0071] "configured to execute a method or process to identify fraudulent payment transactions and to prevent future fraudulent transactions, in accordance with some embodiments of the present invention"), the method comprising:
receiving, at a risk-based authentication enabled (RBA-enabled) directory server, an authentication request message, the authentication request message including authentication data (See Figure 7 - Block 506 "Verification Request Message Provided to Directory Server" wherein [0065] "The verification request message may contain information about the transaction and the payment account that the consumer wishes to use for the transaction"), 
the RBA-enabled directory server including a processor in communication with a memory device ([0008] “In one embodiment, the present invention is directed to an apparatus for processing a transaction, where the apparatus includes a processor programmed to execute a set of instructions, a memory coupled to the processor for storing the set of instructions” and [0038] “In some embodiments, directory server 220 may be operated by a payment processor or payment processing network”, see also Figure 8 as disclosed by [0071]);
extracting, using the RBA-enabled directory server, the authentication data from the authentication request message (See Figure 7 - Block 508 "Directory Server Determines Whether Authentication Data is Available");
transmitting the extracted authentication data to an RBA engine (See Figure 7 - Block 510 wherein [0065] "If such authentication data is available, then the Directory Server provides transaction data (and if applicable, other relevant information) to the Risk Management Engine (depicted as element 314 of FIG. 4 and element 702 of FIG. 5)"), 
wherein the RBA-enabled directory server and the RBA engine are operated by a payment processing network ([0038] “In some embodiments, directory server 220 may be operated by a payment processor or payment processing network” and [0058] “As shown in FIG. 4, Risk Management Engine 314 is part of the interoperability domain and is typically situated so that it has access to and/or can exchange messages or data with Directory Server 306 (DS) and with Authentication History Server 310 (AHS). The interoperability domain may be part of a payment processing network or may be part of a payment processor or payment processor organization (and thus may be implemented as a set of instructions executed by a programmed server that is part of payment processing network 26 of FIG. 1)”);
generating, using the RBA engine, based at least in part on the extracted authentication data, RBA result data including a risk score, a risk analysis, and at least one reason code (See Figure 7 - Blocks 512 to 516, wherein [0052] "In operation, the Risk Management Engine (RME) may provide either one comprehensive risk score for the transaction, or may provide risk scores for multiple transaction characteristics, with a detailed breakdown that depends on specific areas of concern for a given issuer or merchant" which the detailed breakdown may include the analysis (rules or indicia) performed by the RME and the result of the analysis which may be the "reason" of the decision, as explained by the credit score example [0052] "This would be similar to a credit score being returned by a credit agency that indicates there are too many open accounts, or that there are too many outstanding balances, etc."), 
the RBA result data generated by performing RBA using the extracted authentication data and a database of historical transaction data for all transactions previously processed by the payment processing network, the RBA engine having access to the historical data for all transactions previously processed by the payment processing network ([0063] “The data inputs to RME 702 may include, but are not limited to, Authentication History Server data 710 (obtained from AHS 310 of FIG. 4) and Payment Transaction data 712 (which may include indications of known fraudulent accounts or transactions), … Rule Generation Engine 704 will typically implement one or more processes, methods, or operations to construct the fraud detection or risk assessment rules (or another form of decision tool) using a suitable data processing technique, such as the previously mentioned neural network analysis, statistical methods (such as linear regression models), etc. After generation of the rule base, an evaluation of the likelihood of fraud associated with a proposed payment transaction may be performed by Risk Assessment Engine 707” which the historical transaction database is also disclosed in [0058] “As shown in FIG. 4, Risk Management Engine 314 may process data stored in AHS 310 (which, as mentioned may be provided to RME 314 using the PATransReq/Res message pair) using one or more rules, heuristics, modeling, mathematical or statistical analysis methods, etc., to identify characteristics of previous confirmed fraudulent transactions, where those characteristics may then be used to generate a model to "predict" if a future transaction is likely to be an attempt to commit fraud” by which the AHS is part of the payment processing network as disclosed above by [0058], which may store all transaction history. For further clarification, see also [0042] “The authentication history server 235 maintains an archive of all authentication operations performed or attempted to be performed by system 200”; [0049] “Issuers typically update the AHS data records each night with data concerning the consumer authentication transactions that took place during the day” which recites “issuers”; and also [0052] “For example, the AHS (as well as other sources within a payment processing network) may contain historical data upon which can provide the basis for models that are predictive of future fraud”);
transmitting the RBA result data to the RBA-enabled directory server (See Figure 7 - Block 518 wherein [0066] "... then the Risk Management Engine notifies the Access Control Server (or, in an alternative embodiment, the Directory Server) that the payment account may be authenticated and the process continues as described with reference to FIGS. 3 and 4 (and as depicted at stage 518)" and as disclosed in [0067-0068] RME informs the Directory Server of fraudulent transaction);

Dominguez may not explicitly disclose, but DeLawter discloses:
wherein generating the RBA result data comprises:
establishing, using the RBA engine, a plurality of reason code categories, each reason code category including a plurality of anchors, wherein the plurality of reason code categories include at least a cardholder category and a merchant category (See Figure 6 – Fields 5 to 14 which teaches of “Reason Codes” and the associated Descriptions, such as “Suspicious Name”, “Suspicious Address”, etc., as further disclosed in Table 2, which includes cardholder category regarding shipping address, email address, or telephone number, as disclosed [0022] “For example, transaction risk evaluator 206 may search its databases for any indications that the billing or shipping addresses supplied by the customer were previously used in a fraudulent transaction. Similarly, the customer-entered email address or telephone number may be investigate for association with any previous fraud”) 
activating, using the RBA engine, based on a comparison of the extracted authentication data to the historical transaction data for all transactions previously processed by the payment processing network, at least one of the anchors in the cardholder category or the merchant category ([0047] “In addition, the response message may include a list of one or more codes or other explanatory items that indicate reasons for the particular transaction risk estimate. For example, the response message may indicate that certain data fields entered by the customer during the transaction did not match the information on file for the account being used. Or the response message may indicate results from the analyses performed by transaction risk evaluator 206. For example, a reason code may indicate that the account has a suspicious transaction history, that the account has been reported or suspected as having been compromised, that an item of information entered by the customer has previously been associated with fraud, or may indicate other analysis results” and for comparison regarding historical data from database, see [0020] “Risk evaluator 206 maintains one or more databases containing transaction information for a number of accounts held at a number of issuing institutions, and containing information indicating past actual or suspected illicit activity” and [0022] “For example, transaction risk evaluator 206 may search its databases for any indications that the billing or shipping addresses supplied by the customer were previously used in a fraudulent transaction. Similarly, the customer-entered email address or telephone number may be investigate for association with any previous fraud” and also [0041] “In some embodiments, the pattern of use of an account, for example its transaction history, may be analyzed to evaluate the risk of a particular transaction”); and
generating, using the RBA engine, the at least one reason code based on the at least one activated anchor (See Figure 6 and Table 2 for generating reason codes based on the anchors, such as suspicious name, address, email, etc.).
Examiner’s Note: See 35 U.S.C. 112(a) rejection above regarding claim limitation “activating, using the RBA engine, based on a comparison of the extracted authentication data to the historical transaction data for all transactions previously processed by the payment processing network, at least one of the anchors in the cardholder category or the merchant category” which has been interpreted as “activating, using the RBA engine, based on a comparison of [historical transaction data], at least one of the anchors in the cardholder category or the merchant category” for the purposes of compact prosecution.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize generating reason codes from comparing to historical transaction data which includes the associated anchors (e.g. suspicious name, address, email, etc.) as in DeLawter in the system executing the method of Dominguez, wherein the system of Dominguez teaches of a system performing risk authentication of transactions with risk assessment rules and analyzing or comparing historical transaction data, with the motivation of offering to provide [0014] “improved systems and methods for identifying potentially illicit transactions such as illicit sale transactions before they are completed” and [0038] improved risk evaluation system which allows merchants [0038] “to gain additional confidence in the viability of card-not-present sale transactions may have to contact card issuers individually for evaluations of account information and its possible correlation with past actual or suspected fraud” as taught by DeLawter over that of Dominguez.

Dominguez may not explicitly disclose, but Fisher discloses:
the ACS only having access to transaction data for a smaller number of transactions than all transactions previously processed by the payment processing network ([0063] “The access control server computer 108 may be associated with an issuer, which can be an entity (e.g., bank, financial institution) that issues and maintains financial accounts for a user” and [0095] “In such embodiments, the access control server computer 108 may be associated with an issuer computer of the user account provided by the user for the transaction” teaches that the ACS is associated with a specific “issuer” (e.g. bank or financial institution), and [0082] “In some embodiments, as part of the enrollment verification process, the access control server computer 108 may determine whether an account identifier (e.g., an account number) has been previously enrolled in the secure authentication program provided by the access control server computer 108. The access control server computer 108 may contain or have access to a database which stores enrolled account identifiers. In some embodiments, authentication may be available for the payment device used in the transaction when a bank identification number (BIN) associated with the payment device is within a BIN range provided by an issuer (e.g., bank). In some embodiments, when the account identifier is not enrolled in the secure authentication program, the access control server computer 108 may not perform an authentication for the transaction and return an authentication response message indicating that no authentication process was performed” teaches that the ACS has access to the accounts that have been “enrolled” in the program, meaning that the ACS 108 only has access to a limited number of user accounts associated with the issuer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the ACS having access to a smaller number of transaction data than the payment processing network as in Fisher in the system executing the method of Dominguez, wherein the system of Dominguez teaches the RME having access to AHS which stores all historical transaction data, with the motivation of offering to solve the time-consuming and resource-consuming and reduce the friction that slows down transaction processing [0005-0006] as taught by Fisher over that of Dominguez.
Further, one of ordinary skilled in the art would recognize that the limitation which recites to have access to a “smaller number” of transaction data can also be interpreted as requiring only one transaction data less than all transaction data. In view of the Applicant’s Specification, under background of the invention, [0005] “Accordingly, the amount of data that a particular ACS is able to leverage when performing authentication services may be fairly limited, as that ACS may only have access to a relatively small number of transactions”, it’s recognized that the ACS having access to smaller number of transaction data was already a previously known feature. Since Fisher teaches that the ACS  is associated with a specific issuer, and only has access to a limited number of user accounts associated with the issuer, it is obviously implied that the ACS has a “relatively smaller access” than all transactions previously processed by the payment processing network.

Dominguez may not explicitly disclose, but Nelsen discloses:
embedding, using the RBA-enabled directory server, the RBA result data into the authentication request message to generate an enhanced authentication request message (See Figure 5 – steps 410, 415, 420A, and 420B, as disclosed [0114] “At block 415, the flow 500 includes generating, by the server computing device based upon the authentication request message, a modified authentication request message”, wherein [0111] “in other embodiments some or all of flow 500 may be performed by entities including but not limited to directory server 122”), 
wherein embedding the RBA result data comprises appending the risk score, the risk analysis, and the at least one reason code to the authentication request message as an extensible markup language (XML) extension such that the enhanced authentication request message includes the risk score, the risk analysis, and the at least one reason code generated by the RBA engine ([0026] “A "modified authentication request message" may be an electronic message that is sent to one or more computing devices to request authentication for a transaction and may be altered based on an initial or previous authentication request message … In some implementations, the modified authentication request message may include additional information (e.g., device data, traffic information, risk information, risk assessment value, etc.) that was not part of the authentication request message”, and see also [0091] disclosing of the risk analysis module 320. Additionally, the authentication request message can be modified to be translated into XML format by the translation module 310, as disclosed [0093] “At step 8X, the issuer may send an authentication request formatted in an ISO message, which the translation module 310 may receive, translate into an HTTP message (e.g., including HTML, JSON, AJAX, XML, etc.)” wherein the translation module 310 can translate and create a modified authentication request message, as disclosed [0090] “Translation module 310 may comprise a software module including code that enables modification of a received message and transmission of a modified message. For example, translation module 310 may convert a message received formatted according to a first message format (e.g., HTTP standard) to another message formatted according to a second message format (e.g., ISO standard), as well as convert a received message formatted according to the second message format to another message formatted according to the first message format … In some embodiments, translation module 310 may communicate with the risk analysis module 320 to receive risk information, which may be included into a message”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize modifying the authentication request message as in Nelsen in the system executing the method of Dominguez with the motivation of offering to [0003] “reduce the levels of fraud, disputes, retrievals, and chargebacks, which subsequently will reduce the costs associated with each of these events” as taught by Nelsen over that of Dominguez.

Dominguez may not explicitly disclose, but Hey discloses:
embedding, using the RBA-enabled directory server, the RBA result data into the authentication request message to generate an enhanced authentication request message ([0018] "The directory server 116 then determines if the payment account as associated with an issuer (e.g., issuer 108a), which is a participant in the enhanced authentication service … The authentication message transmitted by the directory server 116 to the ACS 120 may include the exact message received from the MPI 118a, a modified version of the message, or a new message incorporating the original authentication message from the MPI 118a and/or details associated therewith" wherein a "modified version of the message" or a “new message” would be obvious to incorporate the result data to modify the original message or to incorporate the details of the results data to create a new message); and
transmitting the enhanced authentication request message to the ACS to enable the ACS to make an authentication decision based on the RBA result data ([0018] "… and then transmits the authentication message to the ACS 120 … In response, the ACS 120 verifies whether or not the particular payment account associated with the consumer 110a is enrolled in the enhanced authentication service").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize modifying the authentication request message and transmitting the message to the ACS as in Hey in the system executing the method of Dominguez with the motivation of offering to [0010] "safeguard the performance and integrity of the authentication service, thereby continuing to offer enhanced authentication (e.g., 3 Domain Secure (3DS) protocols, etc.), prior to permitting transactions, while substantially ensuring the consumer experience" as taught by Hey over that of Dominguez.

As per Claims 4, 11, and 18, Dominguez discloses the method of Claim 1, the authentication platform of Claim 8, and the computer-readable storage media of claim 15, further comprising receiving, at the RBA-enabled directory server, an authentication response message from the ACS, the authentication response message including the authentication decision ([0039] "If the payment account information provided in the VEReq message 254 can be authenticated, then the ACS 225 sends a verified enrollment response (VERes) message 256 back to directory server 220. The VERes message 256 includes data indicating that the ACS 225 can authenticate the payment account information").

As per Claims 5, 12, and 19, Dominguez discloses the method of Claim 1, the authentication platform of Claim 8, and the computer-readable storage media of claim 15, wherein generating RBA result data comprises comparing the authentication data to at least one long term variable and at least one short term variable ([0052] "The inventive Risk Management Engine (RME) can utilize the outputs of those models during the authentication step or in the development of a rule base that will be used to detect fraudulent or potentially fraudulent transactions. For example, such rules or indicia may include, but are not limited to: (1) the number of times a particular PAN has been used in the last 24 hours; (2) how many times an account was used at a merchant outside the country in which it was issued; (3) if the password or other authentication credential recently reset; (4) if the password was created immediately before the current transaction; or (5) if a number of relatively small transactions were executed just prior to a larger transaction" see also Figure 6 and [0056] disclosing a variety of features and techniques used for comparison which includes a long term variable, such as geo-location checking (as disclosed in Specifications [0033]), and a short term variable, such as velocity checking (as disclosed in Specifications [0034])).

As per Claims 6, 13, and 20, Dominguez discloses the method of Claim 5, the authentication platform of Claim 12, and the computer-readable storage media of claim 19, wherein the at least one long term variable includes historical authentication data and historical authorization data ([0063] "The data inputs to RME 702 may include, but are not limited to, Authentication History Server data 710 (obtained from AHS 310 of FIG. 4) and Payment Transaction data 712 (which may include indications of known fraudulent accounts or transactions)" and see also Figure 6).

As per Claims 7 and 14, Dominguez may not explicitly disclose, but Hey discloses the method of Claim 1 and the authentication platform of Claim 8, wherein receiving an authentication request message comprises receiving an authentication request message complying with 3DS 2 Protocol or subsequent 3DS Protocol versions (see [0010; 0014; 0021; 0031] disclosing that the authentication messages, devices, or services may comprise the 3DS protocols).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize 3DS Protocol as in Hey in the system executing the method of Dominguez with the motivation of offering to [0010] "safeguard the performance and integrity of the authentication service, thereby continuing to offer enhanced authentication (e.g., 3 Domain Secure (3DS) protocols, etc.), prior to permitting transactions, while substantially ensuring the consumer experience" as taught by Hey over that of Dominguez.

Response to Arguments
Applicant’s arguments, see pages 9 to 13, filed 18 August 2022, with respect to 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 13, with respect to Non-statutory Double Patenting Rejection have been fully considered and are persuasive. The Non-statutory Double Patenting Rejection has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reed (US 8150762 B1) teaches of marking credit application requests as a fraud risk based on anchors retrieved from applicant database, such as zip code being high risk, foreign address, address already in an internal fraud database, and so forth, as disclosed in [Col 7 Lines 16-65].
Faith et al. (US 20100057622 A1) teaches of creating authorization risk condition code files which identify accounts as problematic, which includes condition codes to indicate the card has been stolen, or the card is linked to a compromised card, as disclosed in [0099].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697